 In the Matter Of HASKEiT TOOL & MANUFACTURING CO., EMPLOYERandDISTRICTNo. 15, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 0--RC-64.-Decided May 12,1948DECISIONANDORDERPursuant to a Stipulation for Certification upon Consent Electionexecuted by the Employer and the Petitioner on December 1, 1947, anelection by secret ballot was held on December 12, 1947, under thedirection and supervision of the Regional Director for the SecondRegion.At the close of the election, the parties were furnished with a Tallyof Ballots which shows that of the approximately 29 eligible votersnot one employee cast a ballot.On December 19,1947, the Petitioner filed Objections to the Conductof the Election.After an investigation, the Regional Director issuedhis Report on Objections in which he found merit in the Petitioner'sobjections, and, on the basis thereof, recommended that the Board setaside the election.Thereafter, the Employer filed Exceptions toReport on Objections.In his Report on Objections, the Regional Director found, amongother things, that :(1)For some time prior to the date of the election, the Employeroperated two shifts in its plant, a day shift normally ending at 4: 45p. m., and a night shift normally beginning at 8: 00 p. m.;(2)The Employer and the Petitioner had agreed that the hours ofvoting in the election would be from 4: 45 to 8: 00 p. m. in order toaccommodate both shifts ;(3)On December 12, 1947, the day of the election, the Employerposted a notice in the plant changing the working hours in the plantfor that day so as to end the day shift at 4: 00 p. m. and begin the nightshift at 9: 00 p. m.The Regional Director further found that, although requested to doso, the Employer failed and refused to give any reason for changing77 N. L.R. B., No. 94.572 HASKETT TOOL & MANUFACTURING CO.573the hours of work on the day of the election. The Employer in itsexceptions admits that it operated two shifts; that it had agreed tothe election being held from 4: 45 to 8: 00 p. m.; and that it had posteda notice on the day of the election setting the hours of work for thatday as found in the Report on Objections.Asa result of the change in working hours on the day of the election,day-shift employees would have to remain 45 minutes after quittingtime at 4:00 p. in. in order to vote, or else leave and return later, andnight-shift employees would have to come in at least an hour beforetheir shift began in order to vote. In addition to being subjected tothis inconvenience, employees would be compelled to draw the Em-ployer's attention to the fact that they were willing to suffer this in-convenience as a price of voting.That employees were thereby de-terred from participating in the election is indicated by the fact that,although 23 of the employees supported the original petition for certi-fication, not a single employee cast a vote in the election.This resultstrongly suggests that the change in hours interfered with the conductof the election.Under these circumstances, and in the absence of anyexplanation by the Employer, we believe and find that the change inworking hours necessitates a new opportunity for employees to ballotfor a collective bargaining representative.In view of the above finding, it becomes unnecessary for us to passupon the other objections found to have merit by the Regional Di-rector.Accordingly, we shall declare the election null and void, andwe shall direct a new election at such time as the Regional Directoradvises us that circumstances permit a free choice among the em-ployees,ORDERIT IS HEREBY ORDERED that the election held on December 12, 1947,among the employees of Haskett Tool & Manufacturing Co., Spring-field Gardens, Long Island, New York, be, and it hereby is, vacatedand set aside.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.